Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the bracket further comprises a sleeve disposed I the clamp throughbore of the pin collet clamp”.  However, the claim language of independent claim 10 differentiates between the bracket and the pin collet clamp.  It is unclear if the pin collet clamp is part of the bracket or a separate component.  For purposes of examination they are assumed to be separate and claim 12 will be read as “wherein the pin collet clamp further comprises a sleeve disposed in the clamp throughbore, wherein the ball collet is disposed in the sleeve.”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 - 12 and 15 - 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0004659 A1) in view of Lee, JR. et al. (US 2014/0025076 A1).

Regarding claim 10, Miller discloses a method for using an external bone fixation system (paragraph [0127]), the method comprising: 
sliding a bracket (see remarked Fig. 2) along a fracture fusion tube (ref. 12) via a bracket throughbore (see remarked Fig. 2 below), wherein the bracket includes a threaded bracket support aperture (Fig. 4 shows a threaded aperture to receive ref. 108); 
rotating a pin collet clamp relative to the bracket (see remarked Fig. 2 below, paragraph [0066-67]), the pin collet clamp including a threaded clamp support aperture (Fig. 4 shows a threaded aperture to receive ref. 108) and a clamp throughbore (see remarked Fig. 2); 
inserting a bone pin through a ball collet aperture (Fig. 1); and
tightening a screw (ref. 108) to simultaneously: 
affix the bracket over the fracture fusion tube, 
affix the bracket and the pin collet clamp, compress the clamp throughbore (when the screw is fully inserted and tightened, the components are simultaneously tightened relative to each other).

Miller is silent regarding that the bone pin is inserted through a ball collet rotatably disposed within the clamp throughbore and rotating the ball collet in multiple planes within the clamp throughbore to allow a direction of the ball collet aperture to be independently adjusted in the multiple planes and wherein when the screw is tightened the clamp throughbore is compressed thus preventing the ball collet from rotating within the clamp throughbore and tightening the ball collet aperture over the bone pin.

Lee teaches an analogous external bone fixation system (Abstract) comprising a pin collet clamp (paragraph [0029], refs. 17, 22) having a clamp throughbore (paragraph [0029], ref. 18, Fig. 2) and a ball collet (Fig. 2, ref. 21) and further wherein a bone pin (Fig. 2, ref. 12) is inserted through a ball collet aperture (ref. 23) of the ball collet and wherein the  ball collet is rotatably disposed within the clamp throughbore such that the ball collet can rotate in multiple planes within the clamp throughbore to allow a direction of the ball collet aperture to be independently adjusted in the multiple planes (paragraphs [0029-30]).  Lee teaches that the ball collet allows for an expanded area for the bone pin placement and enhances the accuracy of pin placement with the pin having independent range of motion (paragraph [0034]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method and system of Miller to include the ball collet (and clamp ref. 22) in the clamp throughbore, as taught by Lee, for the purpose of increasing the accuracy of the pin placement and to allow for each pin to have independent range of motion. 

    PNG
    media_image1.png
    841
    1169
    media_image1.png
    Greyscale




Regarding claim 12, Miller in view of Lee discloses the method of claim 10, wherein the bracket further comprises a sleeve disposed in the clamp throughbore of the pin collet clamp, wherein the ball collet is disposed in the sleeve (Lee, ref. 22, Figs. 2, 7).  

Regarding claim 15, Miller in view of Lee discloses the method of claim 10, wherein the pin collet clamp comprises a first surface feature on a side of the pin collet clamp (the splined surface on ref. 260a, Fig. 3), and wherein the bracket comprises a second surface feature on a side of the bracket (the splined surface on ref. 260b, Fig. 3), wherein the first surface feature and the second surface feature are configured to mate with one another when the side of the pin collet clamp and the side of the bracket are brought together by tightening the screw (Fig. 4).  

Regarding claim 16, Miller in view of Lee discloses the method of claim 10, wherein the ball collet comprises: a first pair of cuts extending from a first opening of the ball collet aperture over an outer surface of the ball collet toward a second opening of the ball collet aperture (see remarked Fig. 12 of Lee below); and a second pair of cuts extending from the second opening of the ball collet aperture over the outer surface of the ball collet toward the first opening of the ball collet aperture (see remarked Fig. 12 of Lee below), wherein each of the first pair of cuts and the second pair of cuts extends along approximately 90 percent of a length of the outer surface (Fig. 12 of Lee shows the cuts extending along approximately 90 percent of the length of the outer surface).  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cuts such that they extend along approximately 90 percent of the length of the outer surface, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image2.png
    338
    706
    media_image2.png
    Greyscale



Regarding claim 17, Miller in view of Lee discloses the method of claim 10, further comprising providing multiple bone pins (Miller, Fig. 1).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0004659 A1) in view of Lee, JR. et al. (US 2014/0025076 A1) and further in view of Schoenefeld (US 6,482,206 B2).

Regarding claim 11, Miller in view of Lee discloses the method of claim 10, except wherein the fracture fusion tube further comprises at least two detents.

Schoenefeld teaches an analogous method and external bone fixation system (Abstract) wherein a fracture fusion tube (Fig. 1, ref. 14) comprises at least two detents (Fig. 1 shows each end of the tube having a change in diameter, wherein the change in diameter is considered to be a detent). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fracture fusion tube to comprise at least two detents, as taught by Schoenefeld, for the purpose of preventing brackets or other components from slipping off the ends of the tube. 

Claim 13 - 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0004659 A1) in view of Lee, JR. et al. (US 2014/0025076 A1) and further in view of Lessig et al. (US 2006/0287652 A1).

Regarding claims 13 and 14, Miller in view of Lee discloses the method of claim 12, except wherein the sleeve is made of plastic, and wherein the bracket, the pin collet clamp and the screw are made of metal (claim 13) and wherein the ball collet is made of metal (claim 14).  

Lessig teaches an analogous clamp for use with an external bone fixation system (Abstract, Fig. 1) in which the clamping components are made from metal (paragraph [0028], please note that the clamping components are considered to be analogous to the bracket and pin collet clamp and ball collet and Lessig further states that screw ref. 6 may also be formed from stainless steel) and that component ref. 130 may be formed from plastic (paragraph [0051], ref. 130 is considered to be analogous to the sleeve because it is meant to surround screw ref. 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Miller in view of Lee such that the sleeve is made of plastic and the bracket, pin collet clamp, ball collet and screw are made of metal, as taught by Lessig, for the purpose of material  strength gained from the metal and lightweight advantages gained from the plastic. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773